Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Barren appeals the district court’s order dismissing without prejudice his motions for full disclosure of the grand jury minutes and jury list and to compel discovery. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barren, No. 8:08-cr-00053-PJM-1 (D.Md. June 21, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.